

116 S335 IS: ZTE Enforcement Review and Oversight Act
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 335IN THE SENATE OF THE UNITED STATESFebruary 5, 2019Mr. Rubio (for himself, Mr. Van Hollen, Ms. Collins, Mr. Warner, Mr. Moran, Ms. Warren, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Commerce to ensure that ZTE Corporation complies with all probationary
			 conditions set forth in the settlement agreement entered into between ZTE
			 Corporation and the Bureau of Industry and Security of the Department of
			 Commerce.
	
 1.Short titleThis Act may be cited as the ZTE Enforcement Review and Oversight Act. 2.Compliance by ZTE Corporation with probationary conditions of settlement agreement with Bureau of Industry and Security of Department of Commerce (a)Compliance with settlement conditionsThe Secretary of Commerce shall ensure that ZTE Corporation complies with all conditions set forth in paragraph 3 of the settlement agreement that are required of ZTE Corporation during the 10-year probationary period specified in that paragraph.
			(b)Report on compliance
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 90 days thereafter, the Secretary of Commerce shall submit to Congress a report on the compliance of ZTE Corporation with the conditions described in subsection (a).
 (2)Certification of complianceEach report submitted under paragraph (1) shall include a certification of whether ZTE Corporation is in full compliance with—
 (A)the conditions described in subsection (a); and (B)all sanctions and export control laws of the United States and all licenses and orders issued by the Government of the United States.
 (c)Transmittal of auditsThe Secretary of Commerce shall transmit to the appropriate congressional committees all audits completed by ZTE Corporation pursuant to paragraph 3.c of the settlement agreement that are provided to the Secretary.
 (d)PenaltiesIf the Secretary of Commerce determines that ZTE Corporation is not in full compliance with the conditions described in subsection (a), the Secretary shall—
 (1)waive the suspension period described in paragraph 3.h of the settlement agreement for the denial order described in paragraph 3.g of the settlement agreement; and
 (2)require the immediate payment by ZTE Corporation to the Department of Commerce of the $400,000,000 held in escrow pursuant to paragraph 3.a of the settlement agreement.
 (e)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Appropriations, the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Settlement agreementThe term settlement agreement means the Superseding Settlement Agreement dated June 7, 2018, between Zhongxing Telecommunications Equipment Corporation, ZTE Kangxun Telecommunications Ltd., and the Bureau of Industry and Security of the Department of Commerce.
 (3)ZTE CorporationThe term ZTE Corporation means the Zhongxing Telecommunications Equipment Corporation and any subsidiary of that corporation.